BERZON, J.,
concurring in part and dissenting in part:
Martinez-Rodriguez contends that the district court erred in basing its sentencing decision on inferences without support in the record. I agree, and therefore dissent from the sentencing aspect of the disposition.
The district court found that Martinez-Rodriguez was “not just a courier,” but was involved in methamphetamine distribution, had “a major drug hookup,” and was “going to make ... a living from it.” The district court relied on that factual finding in selecting a sentence of 210 months, which was within the Sentencing Guidelines but 90 months higher than the sentence requested by defendant’s counsel, stating: “I am going to punish you on— for — as a drug dealer and a possessor of 22 pounds of at least three-quarters to a million dollars’ worth of crystal meth.”
Appellate courts review sentencing decisions for abuse of discretion, “[rjegardless of whether the sentence imposed is inside or outside the Guidelines range.” Gall v. United States, 552 U.S. 38, 51, 128 S.Ct. 586, 169 L.Ed.2d 445 (2007). In doing so, the appellate court must “ensure that the district court committed no significant procedural error, such as ... selecting a sentence based on clearly erroneous facts.” Id. “A finding is ‘clearly erroneous’ when although there is evidence to support it, the reviewing court on the entire evidence is left with the definite and firm conviction that a mistake has been committed.” United States v. United States Gypsum Co., 333 U.S. 364, 395, 68 S.Ct. 525, 92 L.Ed. 746 (1948).
Here, there was simply no basis on which to infer that Martinez-Rodriguez was an independent, large-scale drug dealer rather than a courier dealing very small amounts of drugs on the side. That he said he was going to “load up again” says nothing about whether he was doing so on his own behalf or as a courier for other owners and distributors of the drugs. That he was trafficking in small amounts of methamphetamine does not suggest that he was in a position to make “big money” from the very large amount of drugs transported; if anything, it suggests that he was not in a position to sell or distribute in bulk. And the district court also mentioned that Martinez-Rodriguez had been released from prison a few months before *458as supporting the conclusion that he was a major drug dealer; again, if anything, the appropriate inference is the opposite— where would he have gotten the capital to deal large quantities of drugs on his own in such a short time?
The district court could have chosen the in-Guidelines sentence it did on the ground that, whether a courier or not, Martinez-Rodriguez transported a very large amount of drugs, so the Guidelines appropriately applied. But, instead, the sentence was expressly based on a specific, clearly erroneous factfinding concerning Martinez-Rodriguez’s role in the drug distribution effort. I would therefore vacate the sentence and remand for resentencing.